 

 

Exhibit 10.1

 

PROMISSORY NOTE

 

$550,000.00  February 11, 2020

 

FOR VALUE RECEIVED, BLUE SCOUT ENTERPRISES LLC, an Arizona limited liability
company with an address of 1206 E Warner Rd, Suite 101-I, Gilbert, AZ 85296 (the
“Company”), agrees and promises to pay to the order of RIVULET FILMS LLC, an
Arizona limited liability company with an address of 1206 E Warner Rd, Suite
101-I, Gilbert, AZ 85296 (“Holder”), the sum of Five Hundred Fifty Thousand
Dollars ($550,000.00) with such amount payable to Holder at the address set
forth above, or at such other place as Holder may designate.

 

1.      Interest. Interest shall accrue on the unpaid principal balance at rate
of two percent (2%) per annum until the entire principal balance is paid in
full.

 

2.      Payments. Company shall make payments under this promissory note (this
“Note”) as follows:

 

2.1       Maturity Date. The entire balance of this Note including accrued
interest is due and payable on March 7, 2023 (the “Maturity Date”).

 

2.2       Prepayments. Company may prepay all or any portion of this Note at any
time without penalty.

 

3.      Security. This Note is unsecured.

 

4.      Default. The existence or occurrence of any one or more of the following
will constitute an “Event of Default” under this Note:

 

4.1       Non-Performance. Company’s failure to comply timely and fully with any
of the terms or provisions of this Note, including, without limitation, the
failure to pay all amounts due within ten (10) days after the due date.

 

4.2       Bankruptcy; Insolvency. Company being insolvent by being unable to pay
debts when due or by having liabilities in excess of assets; or Company
committing an act of bankruptcy, making a general assignment for the benefit of
creditors, or the filing by or against Company of a voluntary or involuntary
petition in bankruptcy or for the appointment of a receiver (and any involuntary
petition is not dismissed within thirty (30) days from the filing thereof); or
if there commences under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, proceedings affecting any significant part
of Company’s property or for the composition, extension, arrangement, or
adjustment of any of their respective obligations; or if a writ of attachment,
execution, or any similar process is issued or levied against any significant
part of Company’s property that is not released, stayed, bonded, or vacated
within a reasonable time after its issue or levy.

 

5.      Default Interest. Upon the occurrence of an Event of Default, Holder
shall be entitled to receive and Company shall pay interest on the entire unpaid
principal balance at a rate (the “Default Rate”) equal to twelve percent (12%)
per annum. The Default Rate shall be computed from the occurrence of the Event
of Default until payment in full. This clause, however, shall not be construed
as an agreement or privilege to extend the Maturity Date, nor as a waiver of any
other right or remedy accruing to Holder by reason of the occurrence of any
Event of Default.

1

 

6.       Acceleration. In addition to all other rights and remedies at law
and/or equity Holder may have if an Event of Default occurs, Holder, at its
option without further notice to Company, may declare immediately due and
payable the unpaid principal balance of this Note together with all other sums
owed by Company under this Note.

 

7.       Notices. All notices that Holder or Company is required or permitted to
give under this Note shall be delivered to the addresses of Company and Holder
as set forth in the opening paragraph.

 

8.       Severability. If any term or provision of this Note is, to any extent,
determined by a court of competent jurisdiction to be invalid or unenforceable,
the remainder of this Note will not be affected, and the invalid or enforceable
term or provision will be reduced or otherwise modified by the court or
authority only to the minimum extent necessary to make it valid and enforceable.
If any term or provision cannot be reduced or modified to make it reasonable and
permit its enforcement, it will be severed from this Note and the remaining
terms will be interpreted in a way as to give maximum validity and
enforceability to this Note. It is the intention of Company that, if any
provision of this Note is capable of two constructions, one of which would
render the provisions void and the other of which would render the provisions
valid, then the provision will have the meaning that renders it valid.

 

9.       Time of the Essence. Time is of the essence of this Note. Whenever
notice must be given, payment made, document delivered, or an act done under
this Note on a day that is not a Business Day, the notice may be given, payment
made, document delivered, or act done on the next following day that is a
Business Day. “Business Day” means a day other than a Saturday, Sunday, or a day
observed as a legal holiday by the United States government or the State of
Arizona.

 

10.       Governing Law; Jurisdiction and Venue. This Note is to be governed by
and interpreted in accordance with the laws of the State of Arizona. Any legal
action or proceeding with respect to this Note or any document related hereto
shall be brought in Maricopa County, Arizona in any court of competent
jurisdiction, and, by execution and delivery of this Note, Company and the
Holder hereby accept the jurisdiction and venue of such courts.

 

11.       Successors and Assigns. This Note shall be binding upon and inure to
the benefit of Company and Holder and their respective successors and permitted
assigns. Company may not voluntarily or involuntarily transfer, convey, or
assign this Note, or any of its duties or obligations hereunder, without
Holder’s prior written consent, which may be withheld for any reason, or for no
reason at all. As used herein, the term “Holder” means and includes the
successors and permitted assigns of the Holder.

 

12.       Absolute Obligation. Except as expressly provided herein, no provision
of this Note shall alter or impair the obligation of Company, which is absolute
and unconditional, to pay the principal amount and accrued interest of this Note
at the time, place, and rate, and in the currency, herein prescribed. This Note
is a direct debt obligation of Company.

 

13.       Attorneys’ Fees and Costs. Each party shall bear its own expenses in
connection with the issuance of this Note; provided, however, that if any action
at law or in equity is necessary to enforce or interpret the terms of this Note,
the prevailing party shall be entitled to its reasonable attorneys’ fees, costs,
and disbursements in addition to any other relief to which such party may be
entitled.

 

14.       No Waiver by Holder. No delay or failure of Holder in exercising any
right hereunder shall affect such right, nor shall any single or partial
exercise of any right preclude further exercise thereof.

 

(Signature page follows)

2

 

  COMPANY   Blue Scout Enterprises LLC,   an Arizona limited liability company  
    By:  /s/ Michael Witherill     Michael Witherill, Manager

3